DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 10, 12, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by (Deevi US 5,093,894).
Deevi teaches an apparatus 8 comprising a heater 3 configured to heat smokeable material to volatilize at least one component of the smokeable material, wherein the heater is elongate and comprises a plurality of independently controllable heating regions 4 arranged sequentially along a longitudinal axis of the heater, wherein each heating region comprises a longitudinal heating element having a length which is less than a length of the heater, wherein the heater comprises a longitudinal surface which extends over the plurality of heating regions, wherein the heater is configured to heat smokeable material located inside a longitudinal surface of the heater, wherein the heater is arranged along a longitudinal axis of the apparatus and smokeable material is located co-axially inwardly of a longitudinal surface of the heater, wherein each heating region is arranged to heat a different section of the smokeable material [Fig. 1-3; col. 4, l. 17-33; col. 4, l. 65 to col. 5, l. 27; col. 5, l. 47 to col. 6, l. 18]. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 2, 3, 5, 10, 12, 14, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (US 2007/0102013) in view of Deevi.
Adams teaches an apparatus comprising: an elongate heater configured to heat smokeable material contained within the apparatus in use to volatilize at least one component of the smokeable material, wherein the heater is configured to heat smokeable material located inside the longitudinal surface of the heater, the apparatus is arranged so that smokeable material contained within the apparatus in use is located co-axially inwardly of the longitudinal surface of the heater, the heater is substantially cylindrical in shape, wherein the heater is configured to heat the smokeable material contained within the apparatus to a temperature in a range of approximately 150°C to 220°C [Fig. 1-4; 0023-0036]. 
Adams does not teach independently controllable heating regions. Deevi teaches a heater for use within a smoking device, comprising a plurality of independently controllable heating segments (regions) arranged along a longitudinal axis of the heater for more efficient energy consumption and allowing for intermittent use [col. 2, line 20 to col. 3, line 30; col. 4, line 65 to col. 5, line 8; Fig. 1 -2]. It would have been obvious to one of ordinary skill in the art to modify the elongate heater of Adams to define a plurality of independently controllable heating regions arranged along the first length for the above reasons. Thus, the elongate heater of modified Adams would comprise a longitudinal surface which extends over the plurality of heating regions and a length of each of the heating regions is less In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Deevi as applied to claim 1 above, and further in view of Roof (US 2008/0085139).
Deevi teaches the heating regions are arranged along the longitudinal axis of the heater but does not specifically disclose an end-to-end relationship. Roof teaches a segmented heater comprising a plurality of independently controllable heating elements arranged in an end-to-end relationship [0008, 0021-0027]. It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the heating regions in an end-to-end relationship along the longitudinal axis of the heater in Deevi to actively control and adjust the temperature profile of the heater [Roof 0026].
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams and Deevi as applied to claim 1 above, and further in view of Roof. 
Modified Adams teaches the heating regions are arranged along the longitudinal axis of the heater but does not specifically disclose an end-to-end relationship. Roof teaches a segmented heater comprising a plurality of independently controllable heating elements arranged in an end-to-end  0021-0027]. It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the heating regions in an end-to-end relationship along the longitudinal axis of the heater in modified Adams to actively control and adjust the temperature profile of the heater [Roof 0026].
Claims 6, 8, 9, 11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams and Deevi as applied to claim 1 above, and further in view of Zuber (US 2011/0126848)
Regarding claims 6, 8, and 9, Adams teaches the heater is configured to heat smokable material located inside of the heater in use. Zuber teaches an electrical smoking system wherein the heater is configured to heat smokeable material located either inside or outside of the heater wherein the smokeable material comprises a substantially tubular body [0025-0026, 0110]. It would have been obvious to one of ordinary skill in the art at the time of invention to configure the heater of modified Adams to heat a tubular body of smokeable material located around an outside surface (co-axially outwardly) of the longitudinal surface of the heater to achieve the predictable result of volatilizing the smokeable material [Zuber 0057]. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, e.g. heater arrangements for volatilizing smokeable material, see MPEP 2144.06. 
Regarding claims 11 and 15, Adams teaches the heater has the shape of a tube. As modified Adams teaches dividing the heater into a plurality of heating regions, one of ordinary skill in the art would appreciate that this may result in a plurality of ring-shaped sections of the tubular heater. In the alternative, absent evidence of criticality, the claimed limitation is merely a change in shape. The courts have held changes in shape to be prima facie obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04. As a further alternative, Zuber teaches an electrical smoking system wherein the heater is a ring-shaped [0031]. It would have been obvious to one of ordinary skill in 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams and Deevi as applied to claim 1 above, and further in view of Thorens (US 2011/0094523)
Adams teaches the heater has the shape of a tube. As modified Deevi teaches dividing the heater into a plurality of heating regions, one of ordinary skill in the art would appreciate that this may result in a plurality of disk-shaped sections of the tubular heater. In the alternative, absent evidence of criticality, the claimed limitation is merely a change in shape. The courts have held changes in shape to be prima facie obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04. As a further alternative. Thorens teaches a smoking system wherein the heater is disk-shaped [0031]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide disk-shaped sections of the heater in modified Adams to achieve the predictable result of volatilizing the smokeable material [Thorens 0025].
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams and Deevi as applied to claim 1 above, and further in view of Zuber and Gubler (US 2009/0304372).
Adams teaches the heater is configured to heat smokable material located inside of the heater in use. Zuber teaches an electrical smoking system wherein the heater is configured to heat smokeable material located either inside or outside of the heater wherein the smokeable material comprises a substantially tubular body [0025-0026, 0110]. It would have been obvious to one of ordinary skill in the art at the time of invention to configure the heater of modified Adams to heat a tubular body of smokeable material located around an outside surface (co-axially outwardly) of the longitudinal surface of the heater to achieve the predictable result of volatilizing the smokeable material [Zuber 0057]. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, e.g. heater arrangements for volatilizing smokeable material, see MPEP 2144.06.
An embossed exterior surface of the heater is not disclosed. Gubler teaches a heater wherein raised (embossed) areas enlarge a surface area [0023]. It would have been obvious to one of ordinary skill in the art to provide the heater of modified Adams with an embossed exterior surface to increase the surface area for contact with the smokeable material. 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deevi. 
Deevi teaches the heater is configured to heat the smokeable material to a temperature in a range of approximately 100-600°C, overlapping the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Deevi as applied to claim 1 above, and further in view of Robinson (US 2008/0092912). 
Regarding claims 18 and 19, Deevi does not specifically teach a controller configured to activate the plurality of independently controllable heating regions sequentially over a period of time. Robinson teaches a smoking apparatus comprising a controller configured to activate independently controllable heating regions in response to a puff until all the regions have been supplied with power once, i.e. configured to activate the heating regions sequentially over a period of time [0110]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the apparatus of Deevi to achieve the predictable result of incrementally heating and volatilizing the smokeable material.
Regarding claim 20, Deevi teaches the elongate heater is responsive to electrical energy to emit thermal energy but does not teach a ceramics heater. Robinson teaches a ceramics heater responsive to electrical energy to emit thermal energy [0110]. As this is a conventional material known in the art, it would have been obvious to one of ordinary skill in the art to use a ceramics heater as the elongate heater of Deevi to achieve the predictable result of heating and volatilizing the smokeable material.
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams and Deevi as applied to claim 1 above, and further in view of Robinson (US 2008/0092912). 
Regarding claims 18 and 19, modified Adams does not specifically teach a controller configured to activate the plurality of independently controllable heating regions sequentially over a period of time. 
Regarding claim 20, Adams teaches the elongate heater is responsive to electrical energy to emit thermal energy [0029] but does not teach a ceramics heater. Robinson teaches a ceramics heater responsive to electrical energy to emit thermal energy [0110]. As this is a conventional material known in the art, it would have been obvious to one of ordinary skill in the art to use a ceramics heater as the elongate heater of modified Adams to achieve the predictable result of heating and volatilizing the smokeable material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERIC YAARY/Examiner, Art Unit 1747